Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 4/22/22.  Claim(s) 6-15 are cancelled.  Claim(s) 1-5 and 16-32 are pending. Claim(s) 16-32 have been withdrawn.  Claim(s) 1-5 are examined herein. 
Applicant's arguments with respect to 103 rejection of the last Office action have been fully considered but found not persuasive. The rejection(s) of the last Office action are maintained for reasons of record and repeated below for Applicant's convenience. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fushimi et al. (EP 1364958A1; of record), in view of Bolli et al. (WO 2009/024906 A1; of record), and further in view of Sheng et al. (US 2017/0145000 A1; of record).
The instant claims are generally drawn to a composition comprising aprocitentan, canagliflozin (related to claims 2 and 3), and an excipient, wherein the aprocitentan is in a unit dosage form suitable for the oral administration of 10-50 mg per day and the canagliflozin is in a unit dosage form suitable for the oral administration of 50-400 mg per day (related to claims 4 and 5).
Fushimi et al. discloses that the use of inhibitors of SGLT2 (see, for example, the abstract and the whole document) for the purpose of treating diseases associated with hyperglycemia including diabetes, diabetic complications, ulcer, atherosclerosis, hypertension, etc. (see, for example, [0034] and claim 9) was known.  Fushimi et al. further teaches that SGLT2 inhibitors can be beneficially combined with other active agents in a composition with excipients (see, for example, [0012]) in particular with endothelin receptor antagonists (see, for example, [0012], and claims 15, 20, 25, and 26).
Fushimi et al. does not specifically disclose the instant aprocitentan and canagliflozin in the instant amounts.
Bolli et al. discloses the endothelin receptor antagonist of formula I shown below (i.e. aprocitentan; see, for example, the abstract and the whole document) which shows improved properties when compared to other endothelin receptor antagonists such as a much longer in vivo half-life and a much shorter clearance in comparison to corresponding alkylated derivatives (e.g. macitentan; see, for example, pg. 1 lines 11-16), which makes the compound of formula I particularly suitable for long-acting pharmaceutical compositions.  The composition is taught to be useful for the treatment of diabetes, diabetic complications, ulcer, atherosclerosis, hypertension, etc. (see, for example, pg. 1 line 17 to pg. 2 line 12, and claims 4 and 9).  Bolli et al. teaches that the aprocitentan can be beneficially formulated in a composition with excipients and with other active agents (see, for example pg. 3 lines 23-30) and that it can be administered orally in, for example, 10 and 30 mg doses (see, for example, Table 4 on pg. 23).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Sheng et al. discloses the SGLT2 inhibitor canagliflozin (see, for example, the title, abstract, and throughout the document), that it is useful for the treatment of diabetes, diabetic complications, ulcer, atherosclerosis, hypertension, etc. (see, for example, [0106] and claim 14), that it can be formulated in compositions with additional agents and excipients (see, for example, [0100]), and that canagliflozin is commonly available in 100 and 300 mg doses for oral administration (see, for example, [0004]).
It would have been obvious to one of ordinary skill in the art to make and use the instantly claimed composition of aprocitentan, canagliflozin, and an excipient in the instant amounts.
One of ordinary skill would have been motivated to use aprocitentan and canagliflozin because the prior art discloses that they were both known to be used for the same thing, that they could each be used in combinations with other active agents, and that the combination of endothelin receptor antagonists and SGLT2 inhibitors was taught.  One of ordinary skill would have made a composition of aprocitentan, canagliflozin, and an excipient during the routine optimization and experimentation of making improved compositions for treatments, and would have done so with a reasonable expectation of success.
Further, one of ordinary skill would have known that combining two active agents used for the same purpose has a therapeutically additive effect, and would have combined them with a reasonable expectation of success.  Further, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
One of ordinary skill would have been motivated to use the instantly claimed amounts because the prior art discloses that these are the same amounts already used for the known individual components.  One of ordinary skill would have used the prior art disclosed amounts of aprocitentan and canagliflozin during the routine optimization and experimentation of making improved compositions for treatments, and would have done so with a reasonable expectation of success.
Further, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages; Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382. 

Response to Arguments
The Applicant argues “Fushimi also discusses a pharmaceutical combination comprising a compound of formula (I) and a further active agent selected from a list that extends over 30 lines and spans the gamut from a transcript factor Nf-KB inhibitor to an appetite suppressant … An article from 2006 (abstract submitted herewith), reports that "over 750 inhibitors of the Nf-kappaB pathway" had been identified … Thus, in addition to extending over 30 lines, Fushimi's list also includes classes of medications that embrace hundreds (and counting) of different compounds.  Endothelin receptor antagonists are included in that broad list, but there is no indication of what specific type of endothelin receptor antagonist, whether an ETA selective, an ETB selective, or a dual ERA, may be beneficial. In addition, Fushimi does not provide any data to support any of the myriad combination possibilities mentioned therein. Considering Fushimi, one of ordinary skill in the art would not be encouraged to choose an endothelin receptor antagonist out of the broad speculative list of co-medications in Fushimi.”
This is not found persuasive.  As stated in the prior Office action, the disclosure of Fushimi et al. describes the use of SGLT2 inhibitors endothelin receptor antagonists specifically, for example, in the abstract and the claims, which are considered to be preferred embodiments.  With respect to the number of options purported by the Applicant, “the mere existence of a large number of options does not in and of itself lead to a conclusion of nonobviousness. Where the prior art teachings lead one of ordinary skill in the art to a narrower set of options, then that reduced set is the appropriate one to consider when determining obviousness using an obvious to try rationale.” See, e.g., Bayer Schering Pharma A.G. v. Barr Labs., Inc., 575 F.3d 1341,91 USPQ2d 1569 (Fed. Cir. 2009) and MPEP 2143(I)(E).  Additionally, “It is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands.”  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985).
The individual species within the genera of Fushimi et al. were taught by references used in combination with the general teachings of Fushimi et al., and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The Applicant argues “Even assuming arguendo one of ordinary skill in the art did choose an endothelin receptor antagonist out of the broad list in Fushimi, as noted above, Fushimi provides no guidance as to what specific type of endothelin receptor antagonist may be beneficial. Indeed, Fushimi likely could not provide such guidance, especially with no data. As laid out in the present application, the art includes contradictory conclusions about whether an ETA selective, an ETB selective, or a dual ERA may be beneficial or may cause serious side effects that outweigh any clinical benefit. Specifically, Vercauteren et al., The Journal of Pharmacology and Experimental Therapeutics, 2017, 361, 322-333 (Vercauteren, re-submitted herewith) suggests that "ETAselective antagonists sitaxentan and ambrisentan pose a greater risk of fluid retention than the dual ERAs bosentan and macitentan." Originally-filed application, page 5, lines 3-5.  In contrast, Bakris et al., Hypertension, 2010, 56, 824-830 (Bakris, re-submitted herewith) reports the results of a clinical trial with darusentan in resistant hypertension. See originally-filed application, page 3, lines 13-23.”
This is not found persuasive.  While the Examiner believes that the Applicant did not intend to support the obviousness rationale set forth in the prior Office action, that is exactly what the arguments from Applicant do.
In brief, the Applicant argues “ETAselective antagonists sitaxentan and ambrisentan pose a greater risk of fluid retention than the dual ERAs bosentan and macitentan” (Vercauteren), “darusentan trial, while showing numerical lowering of systolic and diastolic blood pressure, failed to reach statistical significance leading to discontinuation of the clinical development of darusentan” (Bakris), “[i]t may be that at dosages of 25 to 50 mg, avosentan is less selective for the ETA receptor and thus caused sodium and water retention and peripheral vasodilation with a potential fluid shift from the intravascular to extravascular space … symptoms of fluid overload that led to life-threatening complications in some patients” (Mann), etc.  Thus, the art collected by the Applicant clearly supports the use of macitentan which does not show the issues with the other agents, and is the parent compound for the instant aprocitentan.  As was showcased in the rejection, the instantly claimed aprocitentan was known to be superior to the already preferable antagonist macitentan, shown below for convenience (the instant compound ACT-132577 is also known as aprocitentan).  Thus, the use of it would have been obvious.

    PNG
    media_image2.png
    827
    755
    media_image2.png
    Greyscale


Conclusion
Claim(s) 6-15 are cancelled.  Claim(s) 16-32 have been withdrawn.  Claim(s) 1-5 are rejected.  No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A DECK/
Examiner, Art Unit 1627

/Kortney L. Klinkel/Supervisory Patent Examiner, Art Unit 1627